Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the respondents which imposed a fine in the amount of $41,374 upon petitioner. When this matter was previously before us, we remitted the matter to the Director of the Office of Health Systems Management for particularization of the fine assessed for each of the 10 charges of which petitioner was found guilty (Matter of Eden Park Health Servs. v Whalen, 73 AD2d 993). Now that the record contains a breakdown of the penalties imposed in addition to an explanation as to how those penalties were computed, the respondents’ determination must be confirmed. Petitioner argues that respondents violated the provision of subdivision 6 of section 2803 of the Public Health Law, which sets a maximum penalty of $1,000 per day for continuing violations of departmental rules and regulations. We need not, however, decide whether respondents may impose penalties exceeding $1,000 for multiple violations of the same regulation on a given day since the record demonstrates that petitioner was not fined an amount exceeding $1,000 per day for any of the regulations it was found guilty of violating. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Mikoll, JJ., concur.